DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-3, 5-9, 12, 14-18, and 20-23 of the Amendment filed on 03 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12, 14-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2014/0278717 A1 to Hinckley et al. (“Hinckley”), in view of WIPO Int’l Pub. No. WO 2013/033442 A1 to Davis et al. (“Davis”), further in view of U.S. Pat. App. Pub. No. 2005/0010892 A1 to McNair et al. (“McNair”), and further in view of EP Pat. Pub. No. EP 2 203 878 B1 to Tecchia et al. (“Tecchia”).
Regarding independent claim 1, Hinckley teaches the following limitations:
“A method, comprising: capturing, by an imaging device, an image of an object.” Hinckley teaches, in para. [0029], “The method 200 may begin by the mobile device 102 receiving an input indicative of a type of an object being analyzed, as at 202” and “the input received at 202 may be a photograph.”
Davis teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Hinckley:
“Determining an object metric associated with the object from the image.” Hinckley teaches, in para. [0029], “the input received at 202 may be a photograph” and “the mobile device 102 may send the raw or compressed input data to another device (e.g., the computer 104 and/or the cloud server 106) for analysis and identification of the object.” Hinckley does not appear to explicitly describe the type of analysis performed. Davis teaches, in lines 15-19 of page 6, “The object-identifying information can be a machine-readable identifier, such as a barcode or a steganographic digital watermark, either of which can convey a plural-bit payload. This information can additionally or alternatively comprise text - recognized by an optical character recognition engine. Still further, the product can be identified by other markings, such as by image fingerprint information that is matched to reference fingerprint information in a product database.” Identifying the machine-readable identifier, digital watermark, text, other markings, and image fingerprint information, in Davis, reads on the claimed “determining an object metric associated with the object from the image.”
Davis describes, in lines 11 and 12 of p. 1, technology concerning object identification, similar to the claimed invention and to Hinckley. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image analysis for identifying objects, of Hinckley, to involve use of the object-identifying information and related analyses, of Davis, to minimize the need to reposition items for identification, as taught by Davis (see abstract).
The combination of Hinckley and Davis teaches limitations below of independent claim 1:
“Accessing a database to search for a workflow associated with the object metric.” Hinckley teaches, in para. [0031], “With the object and the workflow identified, the mobile device 102 may search a database containing a plurality of workflows associated with various types of objects, as at 206. The database may be the workflow database 116.” The database searching, in Hinckley, reads on the claimed “accessing a database to search for a workflow associated with the object.” As explained above, Davis teaches identifiers that read on the claimed “object metric.”
McNair teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Hinckley and Davis:
“In response to the workflow not being located in the database, prompting a user for a first vocal input.” Hinckley teaches, in para. [0033], “When the mobile device 102 determines that a matching or otherwise suitable workflow has not been found (i.e., a negative determination), the method 200 may return to querying the user for data indicative of the workflow, as at 204.” Hinckley teaches, in para. [0020], “The mobile device 102 may be configured to receive input from one or more input peripheral components 103” and “the input peripheral component 103, 105 may each include one or more” “microphones.” See also, claims 10 and 24 of Hinckley. The negative determination and user query, in Hinckley, reads on the claimed “in response to the workflow not being located in the database, prompting a user for” “input.” Hinckley does not appear to explicitly teach the microphones being used for receiving vocal inputs from users in response to the queries. McNair teaches, in para. [0064], “to voice-enable the GUI screen 86, a workflow description of various dialog units would be generated that, in addition to the customary GUI, specifies audio output is to be supplied to a headset, for example, and also specifies that input could be received as voice data via a microphone. Thus, the workflow description, or dialog, would include an audio prompt when input is needed and would wait for voice or other data to be received until providing the next prompt.” The prompting of voice data input for receipt by the microphone, in McNair, reads on the claimed “prompting a user for a first vocal input.”
McNair describes methods related to wireless wearable terminals for workers performing work-related tasks (see para. [0004]), similar to the claimed invention and to the combination of Hinckley and Davis. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device and microphone, in the combination of Hinckley and Davis, to utilize the voice prompts, microphone, and inputs, of McNair, thereby permitting hands-free operation, as taught by McNair (see para. [0005]).
The combination of Hinckley, Davis, and McNair teaches the following limitations of independent claim 1:
“In response to the workflow being located in the database: initiating the workflow.” Hinckley teaches, in para. [0032], “An affirmative determination may result from receiving a workflow in response to a request sent to the cloud server 106. In other cases, an affirmative determination may result from finding a matching workflow on the database stored locally on the mobile device 102 and/or on the computer 104.” Hinckley teaches, in FIG. 2, “OUTPUT TO USER A LIST OF EXPECTED ACTIVITIES.”
Tecchia teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Hinckley, Davis, and McNair:
“Automatically switching from the imaging device to a voice-controllable device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” Hinckley teaches, in para. [0037], “The method 200 may then proceed to the mobile device 102 receiving and storing input from the user based on the instructions, as at 216. In some cases, the input may be the user swiping, checking off, or otherwise indicating that an activity was conducted pursuant to the instructions. In other cases, the input may additionally or instead include the user inputting data from one or more of the input peripheral components 102.” Hinckley teaches, in para. [0037], “In other cases, the instructions provided at 214 may include taking any other type of input data from any other type of the input peripheral components 103, 105.” Hinckley teaches, in para. [0020], “The mobile device 102 may be configured to receive input from one or more input peripheral components 103” and “the input peripheral component 103, 105 may each include one or more” “microphones.” Tecchia teaches, in para. [0010], “exchanging information data via high-efficiency video compression means between said at least one technician and said at least one expert, through a set of communication channels, including audio and video streams.” Tecchia teaches, in para. [0025], “means for exchanging information data between at least one technician at a first location and at least one expert at a second location through a set of communication channels, including audio, voice.” Tecchia teaches, in para. [0046], “Remote experts 12 are connected to the internet from one or more remote locations and are equipped with standard laptop computers 14 and videoconferencing devices, such as voice communication headphones 13.” Tecchia teaches, in para. [0047], “The remote experts 12 receive and examine all the information coming from the technicians 9 and the cameras 10 and can consequently send back manipulation instructions by means of voice or by remotely controlling the display of special dynamic graphical markers.” Tecchia teaches, in para. [0057], “figure 14 illustrates the data communication scheme for the video data applied to the architecture of the virtual community communication system for remote technical assistance of figure 1.” Tecchia teaches, in para. [0057], “Figure 15 illustrates the flow of data related to audio feedback: each member can speak into his/her microphone, and his/her voice will be received (with a minimal latency) by every member of the community. Each voice stream generated by a member is first sent to the centralised communication server, that is used to replicate and stream the data towards every other node.” The choice to use voice and audio to communicate information, as opposed to using images and video, in Tecchia, reads on the claimed “automatically switching from the imaging device to a voice” “device for triggering the workflow when the imaging device provides information inadequate for triggering or activating one or more parts of the workflow.” An example of this is where information analyzed in the combination of Hinckley, Davis, and McNair, is unclear, voice streaming with external experts can be provided for assistance. There are some forms of information that either cannot be communicated, practically, via visuals, or are communicated better or more quickly by voice and audio. Further, there is no teaching, in any of the cited references, of imaging devices being capable of communicating verbal information. McNair teaches, in para. [0038], “a toolkit 222 to voice enable GUI controls is provided that helps a programmer develop an application in which the GUI controls are voice-enabled,” which reads on the claimed “voice-controllable device.”
Tecchia describes, in para. [0001], remote assistance, similar to the claimed invention and to the combination of Hinckley, Davis, and McNair. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the devices and microphones, of the combination of Hinckley, Davis, and McNair, to include the voice streaming functionalities, of Tecchia, to communicate verbal information that cannot be communicated visually, thereby facilitating co-participation of remote experts to technicians actions and decisions, as taught by Tecchia (see para. [0015]).1
The combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations of independent claim 1:
“Receiving a second vocal input from the user via the voice-controllable device integrated with the imaging device, wherein the second vocal input confirms the one or more parts of the initiated workflow.” Hinckley teaches, in para. [0037], “The method 200 may then proceed to the mobile device 102 receiving and storing input from the user based on the instructions, as at 216. In some cases, the input may be the user swiping, checking off, or otherwise indicating that an activity was conducted pursuant to the instructions. In other cases, the input may additionally or instead include the user inputting data from one or more of the input peripheral components 102.” Hinckley teaches, in para. [0037], “In other cases, the instructions provided at 214 may include taking any other type of input data from any other type of the input peripheral components 103, 105.” Hinckley teaches, in para. [0020], “The mobile device 102 may be configured to receive input from one or more input peripheral components 103” and “the input peripheral component 103, 105 may each include one or more” “microphones.” McNair teaches, in para. [0064], “to voice-enable the GUI screen 86, a workflow description of various dialog units would be generated that, in addition to the customary GUI, specifies audio output is to be supplied to a headset, for example, and also specifies that input could be received as voice data via a microphone. Thus, the workflow description, or dialog, would include an audio prompt when input is needed and would wait for voice or other data to be received until providing the next prompt.” The receipt of voice data of users performing workflows, to confirm that activities of the workflow have been performed, in the combination of Hinckley and McNair, reads on the claimed “receiving a second vocal input from the user via the voice-controllable device integrated with the imaging device, wherein the second vocal input confirms the one or more parts of the initiated workflow.”
Regarding claim 2, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 1, wherein determining the object metric comprises: processing the captured image.” Hinckley teaches, in para. [0029], “the input received at 202 may be a photograph” and “the mobile device 102 may send the raw or compressed input data to another device (e.g., the computer 104 and/or the cloud server 106) for analysis and identification of the object.” The analysis performed on the photograph, in Hinckley, reads on the claimed “processing the captured image.”
“Extracting the object metric from the image.” Davis teaches, in ll. 15-19 of p. 6, “The object-identifying information can be a machine-readable identifier, such as a barcode or a steganographic digital watermark, either of which can convey a plural-bit payload. This information can additionally or alternatively comprise text - recognized by an optical character recognition engine. Still further, the product can be identified by other markings, such as by image fingerprint information that is matched to reference fingerprint information in a product database.” Identifying the machine-readable identifier, digital watermark, text, other markings, and image fingerprint information, in Davis, reads on the claimed “extracting the object metric from the image.” The rationales for combining the teachings of Davis with the teachings of the other cited references, in the rejection of independent claim 1, also apply to this rejection of claim 2.
Regarding claim 3, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 1, wherein the object metric comprises one or more barcodes, product names, and/or object dimensions.” Davis teaches, in ll. 15-19 of p. 6, “The object-identifying information can be a machine-readable identifier, such as a barcode or a steganographic digital watermark, either of which can convey a plural-bit payload. This information can additionally or alternatively comprise text - recognized by an optical character recognition engine. Still further, the product can be identified by other markings, such as by image fingerprint information that is matched to reference fingerprint information in a product database.” The rationales for combining the teachings of Davis with the teachings of the other cited references, in the rejection of independent claim 1, also apply to this rejection of claim 3.
Regarding independent claim 6, Hinckley teaches the following limitations:
“A method for object recognition, comprising: scanning an object with” an “imaging device.” Hinckley teaches, in para. [0029], “The method 200 may begin by the mobile device 102 receiving an input indicative of a type of an object being analyzed, as at 202” and “the input received at 202 may be a photograph.” The imaging of an object for purposes of identifying the object, in Hinckley, reads on the claimed “scanning an object with” an “imaging device.”
Tecchia teaches limitations below of independent claim 6 that do not appear to be explicitly taught in their entirety by Hinckley: 
The claimed “imaging device” is a “wearable imaging device.” Tecchia teaches examples of other mobile devices usable in Hinckley. Tecchia teaches, in para. [0048], “With reference to figures 4-6, a on-field technician a wearable computing system 1 and a special head set 4 integrating an Augmented Reality see-through display. The wearable AR-based apparatus is composed of a backpack 3 containing a portable computer and a helmet 4 where a video camera 5, headphones 6 with a microphone 6A and a see-through display 7 are mounted.” The apparatus, in Tecchia, reads on the claimed “wearable imaging device.”
Tecchia describes, in para. [0001], remote assistance, similar to the claimed invention and to Hinckley. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device and camera, of Hinckley, to take the form of the wearable apparatus, of Tecchia, to provide multiple communication capabilities while allowing freedom of movement, as taught by Tecchia (see para. [0046].
Davis teaches limitations below of independent claim 6 that do not appear to be explicitly taught in their entirety by the combination of Hinckley and Tecchia:
“Detecting a product having a predetermined product characteristic.” Hinckley teaches, in para. [0029], “the input received at 202 may be a photograph” and “the mobile device 102 may send the raw or compressed input data to another device (e.g., the computer 104 and/or the cloud server 106) for analysis and identification of the object.” The analysis and identification of objects, in Hinckley, reads on the claimed “detecting a product.” Hinckley does not appear to explicitly describe the type of analysis performed. Davis teaches, in lines 15-19 of page 6, “The object-identifying information can be a machine-readable identifier, such as a barcode or a steganographic digital watermark, either of which can convey a plural-bit payload. This information can additionally or alternatively comprise text - recognized by an optical character recognition engine. Still further, the product can be identified by other markings, such as by image fingerprint information that is matched to reference fingerprint information in a product database.” The machine-readable identifier, digital watermark, text, other markings, and image fingerprint information, in Davis, read on the claimed “predetermined product characteristic.”
Davis describes, in lines 11 and 12 of p. 1, technology concerning object identification, similar to the claimed invention and to the combination of Hinckley and Tecchia. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image analysis for identifying objects, of the combination of Hinckley and Tecchia, to involve use of the object-identifying information and related analyses, of Davis, to minimize the need to reposition items for identification, as taught by Davis (see abstract).
The combination of Hinckley, Tecchia, and Davis teaches the following limitations of independent claim 6:
“Selecting a workflow associated with the detected product characteristic from a database.” Hinckley teaches, in para. [0031], “With the object and the workflow identified, the mobile device 102 may search a database containing a plurality of workflows associated with various types of objects, as at 206. The database may be the workflow database 116.” Hinckley teaches, in para. [0032], “An affirmative determination may result from receiving a workflow in response to a request sent to the cloud server 106. In other cases, an affirmative determination may result from finding a matching workflow on the database stored locally on the mobile device 102 and/or on the computer 104.” Hinckley teaches, in FIG. 2, “OUTPUT TO USER A LIST OF EXPECTED ACTIVITIES.” The selection of a workflow from the workflow database, based on the identification of the object, in Hinckley, reads on the claimed “selecting a workflow associated with the detected product characteristic from a database.”
“Initiating the selected workflow.” Hinckley teaches, in para. [0032], “An affirmative determination may result from receiving a workflow in response to a request sent to the cloud server 106. In other cases, an affirmative determination may result from finding a matching workflow on the database stored locally on the mobile device 102 and/or on the computer 104.” Hinckley teaches, in FIG. 2, “OUTPUT TO USER A LIST OF EXPECTED ACTIVITIES.”
Tecchia and McNair teach limitations below of independent claim 6 that do not appear to be explicitly taught in their entirety by the combination of Hinckley and Davis:
“Automatically switching from the wearable imaging device to a voice-activated device for providing an instruction to a user for performing a first action of the selected workflow in response to determining that the wearable imaging device cannot provide the instruction to handle the first action of the selected workflow.” Hinckley teaches, in para. [0037], “The method 200 may then proceed to the mobile device 102 receiving and storing input from the user based on the instructions, as at 216. In some cases, the input may be the user swiping, checking off, or otherwise indicating that an activity was conducted pursuant to the instructions. In other cases, the input may additionally or instead include the user inputting data from one or more of the input peripheral components 102.” Hinckley teaches, in para. [0037], “In other cases, the instructions provided at 214 may include taking any other type of input data from any other type of the input peripheral components 103, 105.” Hinckley teaches, in para. [0020], “The mobile device 102 may be configured to receive input from one or more input peripheral components 103” and “the input peripheral component 103, 105 may each include one or more” “microphones.” Tecchia teaches, in para. [0010], “exchanging information data via high-efficiency video compression means between said at least one technician and said at least one expert, through a set of communication channels, including audio and video streams.” Tecchia teaches, in para. [0025], “means for exchanging information data between at least one technician at a first location and at least one expert at a second location through a set of communication channels, including audio, voice.” Tecchia teaches, in para. [0046], “Remote experts 12 are connected to the internet from one or more remote locations and are equipped with standard laptop computers 14 and videoconferencing devices, such as voice communication headphones 13.” Tecchia teaches, in para. [0047], “The remote experts 12 receive and examine all the information coming from the technicians 9 and the cameras 10 and can consequently send back manipulation instructions by means of voice or by remotely controlling the display of special dynamic graphical markers.” Tecchia teaches, in para. [0057], “figure 14 illustrates the data communication scheme for the video data applied to the architecture of the virtual community communication system for remote technical assistance of figure 1.” Tecchia teaches, in para. [0057], “Figure 15 illustrates the flow of data related to audio feedback: each member can speak into his/her microphone, and his/her voice will be received (with a minimal latency) by every member of the community. Each voice stream generated by a member is first sent to the centralised communication server, that is used to replicate and stream the data towards every other node.” The choice to use voice and audio to communicate information, as opposed to using images and video, in Tecchia, reads on the claimed “automatically switching from the wearable imaging device to a voice” “device for providing an instruction to a user for performing a first action of the selected workflow in response to determining that the wearable imaging device cannot provide the instruction to handle the first action of the selected workflow.” An example of this is where information analyzed in the combination of Hinckley and Davis, is unclear, voice streaming with external experts can be provided for assistance. There are some forms of information that either cannot be communicated, practically, via visuals, or are communicated better or more quickly by voice and audio. Further, there is no teaching, in any of the cited references, of imaging devices being capable of communicating verbal information. McNair teaches, in para. [0038], “a toolkit 222 to voice enable GUI controls is provided that helps a programmer develop an application in which the GUI controls are voice-enabled,” which reads on the claimed “voice-activated device.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the devices and microphones, of the combination of Hinckley and Davis, to include the voice streaming functionalities, of Tecchia, to communicate verbal information that cannot be communicated visually, thereby facilitating co-participation of remote experts to technicians actions and decisions, as taught by Tecchia (see para. [0015]).
McNair describes methods related to wireless wearable terminals for workers performing work-related tasks (see para. [0004]), similar to the claimed invention and to the combination of Hinckley, Tecchia, and Davis. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device and microphone, in the combination of Hinckley, Tecchia, and Davis, to utilize the voice-enabled GUI controls, of McNair, thereby permitting hands-free operation, as taught by McNair (see para. [0005]).
The combination of Hinckley, Tecchia, Davis, and McNair teaches limitations below of independent claim 6:
“Triggering, by the voice-activated device, a second action not covered by the selected workflow and if further action is needed.” See the immediately preceding bullet point. Actions taken based on conversations between users and experts, and subsequent actions taken based thereon, in Tecchia, read on the claimed “triggering, by the voice-activated device, a second action not covered by the selected workflow and if further action is needed.”
Regarding claim 7, the combination of Hinckley, Tecchia, Davis, and McNair teaches the following limitations:
“The method according to claim 6, wherein detecting the product having the predetermined product characteristic comprises detecting a physical product characteristic and/or a product marker.” Davis teaches, in lines 15-19 of page 6, “The object-identifying information can be a machine-readable identifier, such as a barcode or a steganographic digital watermark, either of which can convey a plural-bit payload. This information can additionally or alternatively comprise text - recognized by an optical character recognition engine. Still further, the product can be identified by other markings, such as by image fingerprint information that is matched to reference fingerprint information in a product database.” Identifying products by their machine-readable identifiers, in Davis, reads on the claimed “detecting a physical product characteristic” and “a product marker.” The rationales for combining the teachings of Davis with those of the other cited references, in the rejection of independent claim 6, also apply to this rejection of claim 7.
Regarding claim 8, the combination of Hinckley, Tecchia, Davis, and McNair teaches the following limitations:
“The method according to claim 7, wherein detecting the product marker comprises detecting a barcode, a product name, and/or a color-coded tag displayed on the product.” Davis teaches, in lines 15-19 of page 6, “The object-identifying information can be a machine-readable identifier, such as a barcode or a steganographic digital watermark, either of which can convey a plural-bit payload. This information can additionally or alternatively comprise text - recognized by an optical character recognition engine. Still further, the product can be identified by other markings, such as by image fingerprint information that is matched to reference fingerprint information in a product database.” The rationales for combining the teachings of Davis with those of the other cited references, in the rejection of independent claim 6, also apply to this rejection of claim 8.
Regarding claim 9, the combination of Hinckley, Tecchia, Davis, and McNair teaches the following limitations:
“The method according to claim 6, wherein selecting the workflow from the database comprises selecting the workflow from an external database.” Hinckley teaches, in para. [0031], “With the object and the workflow identified, the mobile device 102 may search a database containing a plurality of workflows associated with various types of objects, as at 206. The database may be the workflow database 116.” Hinckley teaches, in para. [0032], “An affirmative determination may result from receiving a workflow in response to a request sent to the cloud server 106. In other cases, an affirmative determination may result from finding a matching workflow on the database stored locally on the mobile device 102 and/or on the computer 104.” Hinckley teaches, in FIG. 2, “OUTPUT TO USER A LIST OF EXPECTED ACTIVITIES.” The selection of a workflow from the workflow database, in Hinckley, reads on the claimed “selecting the workflow from” the “database.” See the element identified with reference number “116” in FIG. 1 of Hinckley, which reads on the claimed “external database.”
Regarding independent claim 12, while of different scope relative to independent claim 1 and independent claim 6, the claim recites limitations similar to those recited by claims 1 and 6. Claim 12, therefore, is rejected under 35 USC 103, based on the same combinations of Hinckley, Davis, McNair, and Tecchia, as claims 1 and 6. Additionally, the capturing of characteristics of the object in the photograph, in Hinckley (see para. [0029]), and/or the identifying of the machine-readable identifier on the object, in Davis (see ll. 15-19 of p. 6), reads on the claimed “capturing a triggering metric of the scanned object.”
Regarding claim 14, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 12, wherein capturing the triggering metric comprises: processing an image of the scanned object with the imaging device; and extracting the triggering metric.” The analysis for identifying the object after the object is photographed, in Hinckley (see para. [0029]), reads on the claimed “processing an image of the scanned object with the imaging device.” The identifying of characteristics of the object, including machine-readable identifiers, as in Davis (see ll. 15-19 of p. 6), reads on the claimed “extracting the triggering metric.” The rationales for combining the teachings of the combination of Hinckley, Davis, McNair, and Tecchia, in the rejection of independent claim 12 (and independent claims 1 and 6), also apply to this rejection of claim 14.
Regarding claim 15, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 12, wherein searching for the workflow comprises searching the database for the workflow associated with the captured metric.” Hinckley teaches, in para. [0031], “With the object and the workflow identified, the mobile device 102 may search a database containing a plurality of workflows associated with various types of objects, as at 206. The database may be the workflow database 116.”
Regarding claim 16, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 12, wherein prompting the user for vocal input further comprises receiving commands through the voice-controllable device integrated with the imaging device.” Tecchia teaches, in para. [0046], “Remote experts 12 are connected to the internet from one or more remote locations and are equipped with standard laptop computers 14 and videoconferencing devices, such as voice communication headphones 13.” Tecchia teaches, in para. [0047], “The remote experts 12 receive and examine all the information coming from the technicians 9 and the cameras 10 and can consequently send back manipulation instructions by means of voice or by remotely controlling the display of special dynamic graphical markers.” Any requests for information or other responses, from users, when directed toward experts, using the hardware depicted in FIGS. 4-6 of Tecchia, reads on the claimed “receiving commands through the voice” “device integrated with the imaging device.” McNair teaches, in para. [0038], “a toolkit 222 to voice enable GUI controls is provided that helps a programmer develop an application in which the GUI controls are voice-enabled,” which reads on the claimed “voice-controllable device.” The rationales for combining the teachings of Tecchia and McNair, with those of the other cited references, in the rejection of independent claim 12 (and independent claims 1 and 6), also apply to this rejection of claim 16.
Regarding claim 17, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 12, wherein scanning the object with the imaging device comprises scanning the object with a portable imaging device.” Hinckley teaches, in para. [0029], “The method 200 may begin by the mobile device 102 receiving an input indicative of a type of an object being analyzed, as at 202” and “the input received at 202 may be a photograph.”
Regarding claim 20, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 12, wherein prompting the user for vocal input comprises prompting the user for vocal input using the voice-controllable device.” McNair teaches, in para. [0064], “to voice-enable the GUI screen 86, a workflow description of various dialog units would be generated that, in addition to the customary GUI, specifies audio output is to be supplied to a headset, for example, and also specifies that input could be received as voice data via a microphone. Thus, the workflow description, or dialog, would include an audio prompt when input is needed and would wait for voice or other data to be received until providing the next prompt.” The rationales for combining the teachings of McNair with the teachings of the other cited references, in the rejection of claim 12, also apply to this rejection of claim 20.
Regarding claim 21, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 12, wherein searching for the workflow from the database comprises selecting the workflow from an external database.” Hinckley teaches, in para. [0031], “With the object and the workflow identified, the mobile device 102 may search a database containing a plurality of workflows associated with various types of objects, as at 206. The database may be the workflow database 116.” Hinckley teaches, in para. [0032], “An affirmative determination may result from receiving a workflow in response to a request sent to the cloud server 106. In other cases, an affirmative determination may result from finding a matching workflow on the database stored locally on the mobile device 102 and/or on the computer 104.” Hinckley teaches, in FIG. 2, “OUTPUT TO USER A LIST OF EXPECTED ACTIVITIES.” The selection of a workflow from the workflow database, in Hinckley, reads on the claimed “selecting the workflow from” the “database.” See the element identified with reference number “116” in FIG. 1 of Hinckley, which reads on the claimed “external database.”
Regarding claim 22, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 1, wherein searching for the workflow from the database comprises selecting the workflow from an external database.” Hinckley teaches, in para. [0031], “With the object and the workflow identified, the mobile device 102 may search a database containing a plurality of workflows associated with various types of objects, as at 206. The database may be the workflow database 116.” Hinckley teaches, in para. [0032], “An affirmative determination may result from receiving a workflow in response to a request sent to the cloud server 106. In other cases, an affirmative determination may result from finding a matching workflow on the database stored locally on the mobile device 102 and/or on the computer 104.” Hinckley teaches, in FIG. 2, “OUTPUT TO USER A LIST OF EXPECTED ACTIVITIES.” The selection of a workflow from the workflow database, in Hinckley, reads on the claimed “selecting the workflow from” the “database.” See the element identified with reference number “116” in FIG. 1 of Hinckley, which reads on the claimed “external database.”
Regarding claim 23, the combination of Hinckley, Davis, McNair, and Tecchia teaches the following limitations:
“The method according to claim 1, comprising detecting objects having a predetermined object metric by the imaging device.” Davis teaches, in lines 15-19 of page 6, “The object-identifying information can be a machine-readable identifier, such as a barcode or a steganographic digital watermark, either of which can convey a plural-bit payload. This information can additionally or alternatively comprise text - recognized by an optical character recognition engine. Still further, the product can be identified by other markings, such as by image fingerprint information that is matched to reference fingerprint information in a product database.” Identifying the machine-readable identifier, digital watermark, text, other markings, and image fingerprint information of the object, in Davis, reads on the claimed “detecting objects having a predetermined object metric by the imaging device.” Additionally or alternatively, any objects with dimensions are “objects having a predetermined object metric.” The rationales for combining the teachings of Davis with those of the other cited references, in the rejection of independent claim 1, also apply to this rejection of claim 23.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley, in view of Davis, further in view of McNair, further in view of Tecchia, and further in view of U.S. Pat. App. Pub. No. 2016/0171772 A1 to Ryznar et al. (“Ryznar”).
Regarding claim 5, Ryznar teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Hinckley, Davis, McNair, and Tecchia:
“The method according to claim 1, wherein capturing the image of the object using the imaging device comprises capturing the image of the object using wearable electronic glasses.” Hinckley teaches, in para. [0019], “As used herein, the term ‘mobile device’ may refer to any type of mobile or standalone device, including any combination of hardware and software, capable of supporting the functionalities and data processing/transmitting techniques discussed herein. For example, the mobile device 102 may be a mobile phone, a tablet device, a notebook device, a personal data assistant (PDA), or the like.” Tecchia teaches examples of other mobile devices. Tecchia teaches, in para. [0048], “With reference to figures 4-6, a on-field technician a wearable computing system 1 and a special head set 4 integrating an Augmented Reality see-through display. The wearable AR-based apparatus is composed of a backpack 3 containing a portable computer and a helmet 4 where a video camera 5, headphones 6 with a microphone 6A and a see-through display 7 are mounted.” Ryznar teaches additional examples of devices like those suggested by Hinckley and taught by Tecchia. Ryznar teaches, in para. [0029], “an alternative wearable display device 111 is disclosed in FIG. 2A, wherein device 111 is substantially similar to device 11 in connection with operation in guide system 10. Device 111, however, is constructed as a clip-on attachment for use with conventional safety glasses, prescription eyeglasses, or helmets or other headwear that are worn in workplaces. Device 111 may be constructed to include sensors, cameras, microphones, displays and a projector as discussed above with respect to device 11. FIG. 2A discloses device 111 affixed to safety glasses 127 having lenses 129, with device 111 including one or more attachment members or elements, which in the illustrated embodiment comprise hooks or clips 131 that secure to the frame of safety glasses 127. It should be understood that alternative attachment members or elements may be employed to secure device 111 to an eyewear structure such as common factory safety glasses.” The use of the wearable devices and their cameras, in Ryznar, reads on the claimed “capturing the image of the object using the imaging device comprises capturing the image of the object using wearable electronic glasses.”
Ryznar describes, in its abstract and para. [0002], a guide system and user guidance methods, similar to the claimed invention and to the combination of Hinckley, Davis, McNair, and Tecchia. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hardware elements, of the combination of Hinckley, Davis, McNair, and Tecchia, to include the glasses-like wearables of Ryznar, for hands free operation, and for the convenience of providing functionalities using existing safety glasses, and the like, as a platform, as taught by Ryznar (see para. [0029]).]]
Regarding claim 18, Ryznar teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Hinckley, Tecchia, Davis, and McNair:
“The method according to claim 17, wherein scanning the object with the portable imaging device comprises scanning the object with wearable electronic glasses.” Hinckley teaches, in para. [0019], “As used herein, the term ‘mobile device’ may refer to any type of mobile or standalone device, including any combination of hardware and software, capable of supporting the functionalities and data processing/transmitting techniques discussed herein. For example, the mobile device 102 may be a mobile phone, a tablet device, a notebook device, a personal data assistant (PDA), or the like.” Tecchia teaches examples of other mobile devices. Tecchia teaches, in para. [0048], “With reference to figures 4-6, a on-field technician a wearable computing system 1 and a special head set 4 integrating an Augmented Reality see-through display. The wearable AR-based apparatus is composed of a backpack 3 containing a portable computer and a helmet 4 where a video camera 5, headphones 6 with a microphone 6A and a see-through display 7 are mounted.” Ryznar teaches additional examples of devices like those suggested by Hinckley and taught by Tecchia. Ryznar teaches, in para. [0029], “an alternative wearable display device 111 is disclosed in FIG. 2A, wherein device 111 is substantially similar to device 11 in connection with operation in guide system 10. Device 111, however, is constructed as a clip-on attachment for use with conventional safety glasses, prescription eyeglasses, or helmets or other headwear that are worn in workplaces. Device 111 may be constructed to include sensors, cameras, microphones, displays and a projector as discussed above with respect to device 11. FIG. 2A discloses device 111 affixed to safety glasses 127 having lenses 129, with device 111 including one or more attachment members or elements, which in the illustrated embodiment comprise hooks or clips 131 that secure to the frame of safety glasses 127. It should be understood that alternative attachment members or elements may be employed to secure device 111 to an eyewear structure such as common factory safety glasses.” The use of the wearable devices and their cameras, in Ryznar, reads on the claimed “scanning the object with the portable imaging device comprises scanning the object with wearable electronic glasses.”
Ryznar describes, in its abstract and para. [0002], a guide system and user guidance methods, similar to the claimed invention and to the combination of Hinckley, Davis, McNair, and Tecchia. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hardware elements, of the combination of Hinckley, Davis, McNair, and Tecchia, to include the glasses-like wearables of Ryznar, for hands free operation, and for the convenience of providing functionalities using existing safety glasses, and the like, as a platform, as taught by Ryznar (see para. [0029]).]]

Response to Arguments
	In view of the applicant’s remarks on p. 7 of 12 of the Amendment, regarding the rejection of claims 1-3, 5-9, 12, 14-18, and 20-23, under 35 USC 112(a), and considering the current state of the claims, the rejection has been reconsidered and is being withdrawn.
On pp. 8 of 12 to 11 of 12, the applicant argues for reconsideration and withdrawal of the previous claim rejections under 35 USC 103, based on the combination of the cited Ryznar, DeLuca, and Griffin references. The applicant’s arguments have been considered, but the arguments are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2009/0179072 A1 to Szesko et al. describes filling orders using barcode verification (see abstract).
U.S. Pat. App. Pub. No. 2014/0280300 A1 to Ottenfelt et al. describes a workflow database accessible to the server and providing workflow indices, the workflow database stores a workflow, the workflow including activities and required inputs; an input database accessible to the server and having input indices; and a master database accessible to the server and comprising master indices, wherein the master database stores information linking one of the input indices of the input database with one of the plurality of remote devices and with one of the workflow indices of the workflow database (see abstract).
U.S. Pat. App. Pub. No. 2018/0075409 A1 to Kreger et al. describes a communication and control system for enabling and controlling communications for execution of one or more tasks, functions, and/or operations within a facility can include devices that utilize disparate operating systems and/or software programs, and engines resident on or accessed by the devices (see abstract).
CN Pat. Pub. No. CN 102177541 A to Mellot et al. describes a voice-enabled work system includes a wireless network and at least two voice-enabled devices configured for communicating over the wireless network, wherein the devices are operable to convert system prompts into speech and use speech recognition to convert a voice command into a system command (see English-language abstract).
WIPO Int’l Pub. No. WO 2013/170204 A1 to Yagci et al. describes systems and methods that assist an operator handling samples or other items that have an ordered relationship with an environment (see abstract).
WIPO Int’l Pub. No. WO 2014/100688 A2 to Richards et al. describes Context based AR that may include receiving a first wireless signal from a pair of context based AR glasses worn by a user (see abstract).
WIPO Int’l Pub. No. WO 2014/206631 A1 to Mock et al. describes monitoring a part removal from a part provision system (see abstract). 
WIPO Int’l Pub. No. WO 2015/125066 A1 to Meiron et al. describes A system for facilitating equipment maintenance, comprising: a server configured to store equipment configurations and maintenance protocols; at least one equipment maintenance protocols creation facility communicating with the server, the protocols creation facility configured to automatically create maintenance protocols for equipment comprising predefined components; and a plurality of smartglasses wearable by field technicians, the smartglasses running a smartglasses application configured to execute equipment maintenance protocols (see abstract).
WIPO Int’l Pub. No. WO 2017/148532 A1 to Witt et al. describes a method for technically supporting a manual order picking process (see abstract).
24/7 Staff. “Vision Picking” in the Warehouse - Augmented Reality in Logistics. Supply Chain 24/7, 29 January 2015 (last accessed on 09 August 2022 at https://www.supplychain247.com/article/vision_picking_in_the_warehouse_augmented_reality_in_logistics). 
Stefgoettler. Pick-by-Vision -- Augmented Reality in logistics. The blog of Logistics at MGEPS at UPV, 18 May 2014 (last accessed on 09 August 2022 at https://logisticsmgepsupv.wordpress.com/2014/05/18/pick-by-vision-augmented-reality-in-logistics/). 
Vuzix Corporation. Vuzix Delivers Working Enterprise Smart Glasses Solution to DHL for Warehouse Picking. Vuzix, 28 January 2015. 
Deloitte. Using smart glasses and augmented reality head-mounted displays to drive supply chain innovation. Deloitte, 2018.
Ames, Ben. Smartglasses get a second look from warehouses. DC Velocity, 13 February 2017 (last accessed on 09 August 2022 at https://www.dcvelocity.com/articles/28603-smartglasses-get-a-second-look-from-warehouses). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For reference purposes, the applicant is directed to the description, on p. 5/7, of the web article of Ames, Ben. Smartglasses get a second look from warehouses. DC Velocity, 13 February 2017 (last accessed on 09 August 2022 at https://www.dcvelocity.com/articles/28603-smartglasses-get-a-second-look-from-warehouses), of prior art knowledge linking aspects taught by the combination of Hinckley, Davis, McNair, and Tecchia, and potentially providing additional motivation for making the combinations.